DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is in response to the applicant’s response received on 9/23/2022 (hereinafter “Amendment”).

Claim Status
Claims 1, 2, 16-18, and 22-24 have been amended.
Claims 4, 5, 8-15, 19, and 25 had/have been canceled.
Claims 30-32 have been newly added.
Claims 1-3, 6, 7, 16-18, 20-24, and 26-32 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 16-18, 20-24, and 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 1, the claim recites, in part, “[a] method comprising: by token circuitry of an electronic device: … accessing sensor data through sensor circuitry of the electronic device, wherein the sensor data includes location data associated with the electronic device from first circuitry of the sensor circuitry and environment data associated with the electronic device from second circuitry of the sensor circuitry; generating a contract offer token that specifies the offer term and includes the sensor data, with the location data, from the first circuitry, corresponding to a location of the electronic device at which the contract offer token is generated; verifying authenticity of the contract offer token by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry; sending the verified contract offer token that includes the sensor data to a different electronic device”. 
One of ordinary skill would appreciate that the steps of accessing, generating, verifying, and sending of the verified contract offer token are performed by the token circuitry of an electronic device. One of ordinary skill would further appreciate that the first circuitry and the second circuitry are part of the electronic device and that the location data and the environment data are accessed from the components of the electronic device. 
Given the claimed recitation, the claim clearly recites that the token circuitry of the electronic device accesses location data of the electronic device and environment data of the electronic device. The token circuitry generates a contract offer which includes an obtained offer term and the location data. This generated token is then verified for authenticity by the token circuitry by verifying the included location data, i.e., included in the contract offer token, using the environment data. This verified token (i.e., verified contract token offer) is sent by the token circuitry to a different electronic device.
The claim is rejected as there is no support in the instant specification (hereinafter “Specification”) on the token circuitry of an electronic device performing the steps obtaining, accessing, and generating is also responsible for performing the steps of verifying authenticity of the contract offer token that the token circuitry of the electronic device has generated by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry and sending the verified contract offer token to a different electronic device.

For example, paragraphs [0010] recites:
[0010] The discussion above may provide devices, systems, logic, circuitry, and
methods for the exchange of contract tokens including sensor data by electronic
devices. The features below may support efficient generation and exchange of
data tokens effectuating or recording a transaction, contract, obligation,
agreement, or common understanding between parties. Sensor data included in
such tokens may record an environment characteristic surrounding the electronic
device at the time of exchange, and may provide user verification or authenticity
validation for generated tokens. As such, the features described herein may
increase the efficiency and authenticity of contract token exchanges between
electronic devices.

Here, there is no support for a creator (i.e., token circuitry of the electronic device) of the contract offer token verifying the contract offer token that the creator has created nor is there a specificity that the verifying authenticity of the contract offer token is performed by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry nor is there a support for the creator sending the verified contract offer token to a different electronic device.

Paragraph [0013] recites:
[0013] The electronic device 100 may include sensor circuitry 112 to capture
sensor data. The sensor circuitry 112 may capture sensor data, and thus include
various types of circuitry to sense location data, image data, temperature,
atmospheric pressure, user-specific traits, surrounding landmarks, or any other
information pertaining to or obtained with respect to a surrounding physical
environment. The token circuitry 110 may generate a contract token that includes
sensor data. In particular, the token circuitry 110 may generate a contract token
including sensor data specifically captured for inclusion in the contract token. By
including sensor data with or as part of a contract token, the contract token may
include data to verify the authenticity of the contract token, the electronic device or
party providing the contract token, the location at which the contract token was
generated, or combinations thereof.

Paragraph [0013] describes that the sensor data that is included in the contract token may be used to verify the authenticity of the contract token, the electronic device, or party providing the contract token and also be used to verify the location at which the contract token was generated. Here, there is no support for a creator (i.e., token circuitry of the electronic device) of the contract offer token verifying the contract offer token that the creator has created nor is there a specificity that the verifying authenticity of the contract offer token is performed by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry nor is there a support for the creator sending the verified contract offer token to a different electronic device.
Furthermore, the paragraph clearly delineates verifying the authenticity of the contract token with verifying the location at which the contract token was generated. The instant claim, however, converges the two, that is that the verifying of the authenticity of the contract token is performed by verifying the location at which the contract token was generated.

Paragraph [0017] also discloses authenticity and recites:
[0017] The token circuitry 210 may include any number of token elements as part
of the contract offer token 220. As noted above, the contract offer token 220 may
include any number of contract offer terms. As another example of a token
element, the contract offer token 220 may include sensor data. in particular, the
contract offer token 220 may include sensor data collected by the device
generating the contract offer token 220 (which is the electronic device 201 for the
example shown in Figure 2). As seen in Figure 2, the token circuitry 210 includes
offering device sensor data 221 with the contract offer token 220. The sensor data
included as the offering device sensor data 221 may vary, and the token circuitry
210 may access specific types of sensor data to include with the contract offer
token 220. The token circuitry 210 may include the specific sensor data as an
authenticity indicator for the contract offer token 220, e.g., to validate the electronic
device 202 or user thereof lo a target electronic device receiving the contract offer
token 220 or to validate the authenticity of the contract offer token 220 to confirm
the authenticity or existence of a contract entered between the parties.

The paragraph describes interactions between two devices, i.e., electronic device 201 and electronic 202. The validation of the authenticity, at best described in the paragraph, is to provide for the recipient to validate the authenticity of the contract offer token generated by the sender.
There is no support for a creator (i.e., token circuitry of the electronic device) of the contract offer token verifying the contract offer token that the creator has created nor is there a specificity that the verifying authenticity of the contract offer token is performed by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry nor is there a support for the creator sending the verified contract offer token to a different electronic device.
Paragraph [0021] discloses authentication and recites:
[0021] As yet another example of sensor data, the token circuitry 210 may access
user-specific sensor data to include in the contract offer token 220. For instance,
the token circuitry 210 may cause sensor circuitry of the electronic device 201 to
capture a user heart rate via a heart rate monitor or a user finger print via a
fingerprint sensor. when the electronic device 201 includes a pedometer, the
token circuitry 210 may access pedometry data, suci1 as a number of steps tracked
by the electronic device 201 within a predetermined time period prior to generating
or sending the contract offer token 220. These user-specific sensor data may
indicate, authenticate, or confirm the user as the contract offerer for the contract
offer token 220.

Here, the paragraph describes authentication of the user not the verification of the contract offer token. Furthermore, there is no support for a creator (i.e., token circuitry of the electronic device) of the contract offer token verifying the contract offer token that the creator has created nor is there a specificity that the verifying authenticity of the contract offer token is performed by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry nor is there a support for the creator sending the verified contract offer token to a different electronic device.

Paragraph [0022] mentions authenticity verification of the contract offer token 220 and recites:
[0022] Through any of the above examples of sensor data, the token circuitry 210
may record environment data with respect to the electronic device 201 when the
contract offer token 220 is generated, allowing present or subsequent authenticity
verification of the contract offer token 220. The specific types of sensor data
included in a contract token may be configurable, e.g., through user request,
adjusting token generation parameters referenced by the token circuitry 210, or in
various other ways. The token circuitry 210 may access sensor data previously
captured by the sensor circuitry and locally stored on the electronic device 201.
Or, the token circuitry 210 may cause the sensor circuitry to capture sensor data
as part of the token generation process. In some examples, the sensor circuitry of
the electronic device 201 automatically captures sensor data in response to a token
generation trigger, such as a user indication to generate a contract token.

Here, the paragraph merely describes that the inclusion of the environment data in the contract offer token allows present or subsequent authenticity verification. However, there is no support for a creator (i.e., token circuitry of the electronic device) of the contract offer token verifying the contract offer token that the creator has created nor is there a specificity that the verifying authenticity of the contract offer token is performed by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry nor is there a support for the creator sending the verified contract offer token to a different electronic device.
Furthermore, the paragraph does not provide algorithm as to how the environment data with the respect to the electronic device 201 when the contract offer token 220 is generated allows present or subsequent authenticity verification of the contract offer token. The allowing of the authenticity verification is described as mere desired result rather than how this is achieved.

Paragraph [0027] describes authentication. However, paragraph [0027]’s authentication is describing of authentication validation of the contract acceptance indication. There is no support for a creator (i.e., token circuitry of the electronic device) of the contract offer token verifying the contract offer token that the creator has created nor is there a specificity that the verifying authenticity of the contract offer token is performed by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry nor is there a support for the creator sending the verified contract offer token to a different electronic device.

Paragraph [0028] mentions authenticity. The paragraph, however, mentions authenticity validation in terms of validation of a response to the contract offer terms. There is no support for a creator (i.e., token circuitry of the electronic device) of the contract offer token verifying the contract offer token that the creator has created nor is there a specificity that the verifying authenticity of the contract offer token is performed by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry nor is there a support for the creator sending the verified contract offer token to a different electronic device.

Paragraph [0032] describes that the sensor data included within or accompanying a contract token may provide authenticity indicator and recites:
[0032] As described above, token circuitry of an electronic device may support
an exchange of contract tokens with other electronic devices. Doing so may
provide an efficient and reliable mechanism to electronically record or effectuate
an agreement between parties. Sensor data included within or accompanying a
contract token may provide an authenticity indicator, to a different electronic device
to which a contract token is sent or upon subsequent reference. While the above
examples illustrate token exchange in the form of a contract token, the token
circuitry 210 and 212 may provide token exchange capabilities for any type of
agreement or promise. Token circuitry may include a set of predefined agreement
or contract types that a user may select from when exchanging tokens through
electronic devices. in some examples, the token circuitry may support generation
and exchange of custom token types, e.g., with specific parameters, terms, or
format different from the predefined types provided by the token circuitry.

Here, the paragraph describes that the sensor data included within or accompanying a contract token may provide authenticity indicator to a different electronic device to which a contract token is sent or upon subsequent reference. There is no support for a creator (i.e., token circuitry of the electronic device) of the contract offer token verifying the contract offer token that the creator has created nor is there a specificity that the verifying authenticity of the contract offer token is performed by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry nor is there a support for the creator sending the verified contract offer token to a different electronic device.

Paragraph [0036] mentions authentication. However, the authentication is in the context of token authority 310 authenticating the electronic device 210. There is no support for a creator (i.e., token circuitry of the electronic device) of the contract offer token verifying the contract offer token that the creator has created nor is there a specificity that the verifying authenticity of the contract offer token is performed by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry nor is there a support for the creator sending the verified contract offer token to a different electronic device.

Paragraph [0044] further suggests authentication. This section, however, describes authenticity in context of the token authority 310, specifically that the token authority “may flexibly vary the particular sensor data included in generated tokens according to system requirements for authenticity, efficiency, resource consumption, or various other factors.” There is no support for a creator (i.e., token circuitry of the electronic device) of the contract offer token verifying the contract offer token that the creator has created nor is there a specificity that the verifying authenticity of the contract offer token is performed by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry nor is there a support for the creator sending the verified contract offer token to a different electronic device.

The applicant points to paragraphs [0018], [0019], and [0022] for support. The paragraphs recite:
[0018] Some example types of sensor data that token circuitry may include in a
token are presented next. In some examples, the token circuitry 210 accesses
location data sensed by electronic device 201 to include in the contract offer token
220. The location data may take the form of global positioning system (GPS) data
collected by GPS sensor circuitry of the electronic device 201, e.g., a GPS
antenna. The token circuitry 210 may generate a contract token to include location
coordinates (such as latitude and longitude coordinate data), altitude or elevation
data, bearing, route data, nearby points of interest, or any other data indicative of
a location of the electronic device 201. The location data may record a position of
the electronic device 201 at which the contract offer token 220 was generated or
sent, thus serving to track a particular user location upon presenting a contract
offer or entering an agreement.

[0019] As another example of sensor data, the token circuitry 210 may include
digital image data in the contract offer token 220. The electronic device 201 may
include a digital camera or other image capture circuitry, and the token circuitry
210 may cause capture of a digital image to include within the contract offer token
220. For instance, the token circuitry 210 may cause capture of a user image
through a front-facing camera of the electronic device 201, which may record or
verify a particular user, person, agent, individual, or other entity presenting the offer
terms specified in the contract offer token 220. The digital image may, as another
example, depict the surroundings of tt1e electronic device 201. An image of the
device surroundings may verify or record a location of the electronic device 201,
for example in combination with location data included with the contract offer token
220.

[0022] Through any of the above examples of sensor data, the token circuitry 210
may record environment data witt1 respect to the electronic device 201 when the
contract offer token 220 is generated, allowing present or subsequent authenticity
verification of U1e contract offer token 220. The specific types of sensor data
included in a contract token may be configurable, e.g., through user request,
adjusting token generation parameters referenced by the token circuitry 210, or in
various other ways. The token circuitry 210 may access sensor data previously
captured by the sensor circuitry and locally stored on the electronic device 201.
Or, the token circuitry 210 may cause the sensor circuitry to capture sensor data
as part of the token generation process. In some examples, the sensor circuitry of
the electronic device 201 automatically captures sensor data in response to a token
generation trigger, such as a user indication to generate a contract token.

Paragraph [0018] provides some example types of sensor data that token circuitry may include in a token, data such as location data (latitude and longitude coordinate), altitude or elevation data, bearing, route data, nearby points of interest, or any other data indicative of the electronic device 201.
Paragraph [0019] provides another example of sensor data, specifically that the sensor data includes image, i.e., particular user, person, agent, individual, other entity, or surroundings of the electronic device. The paragraph also provides that the image of the device surroundings may verify or record a location of the electronic device 201.
Paragraph [0022] describes that the token circuitry of the electronic device may record environment data with respect to the electronic device when the contract offer token is generated, allowing present or subsequent authenticity verification of the contract offer token. The paragraph also describes that the specific types of sensor data included in the contract token may be configurable, e.g., through user request, or in various other ways.
These paragraphs, however, do not show support for a creator (i.e., token circuitry of the electronic device) of the contract offer token verifying the contract offer token that the creator has created nor is there a specificity that the verifying authenticity of the contract offer token is performed by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry nor is there a support for the creator sending the verified contract offer token to a different electronic device.

Even if the claimed element(s) are supported in the Specification, the Specification does not show how the token circuitry verifies the authenticity of the contract offer token by verifying the included location data from the first circuitry using the environment data assessed from the second circuitry. Paragraph [0019] describes that the image of the device surroundings may verify or record a location of the electronic device 201. However, the Specification does not show how the location data as described in [0018], specifically GPS data, location coordinates, altitude or elevation data, bearing, route data, nearby points of interest, or any data indicative of a location of the electronic device are verified by an image of the device surroundings. There is no description as to how this is performed by the token circuitry.
For example, in the case of the location information being one of GPS coordinate, altitude or elevation, bearing, or route data and the environmental data being an image of the device’s surrounding, how does the token circuitry verify the one of GPS coordinate, altitude or elevation, bearing, or route data based on the image of the device surrounding?
As in the case that the location information being a nearby points of interest, how does the first circuitry/sensor access such information, i.e., nearby points of interest? Even if this is disclosed, how does the token circuitry verify the nearby points of interest by an image of the device’s surrounding?  
The Specification merely describes this in a desired result rather than how this is achieved.
The other independent claims 16 and 22 recite subject matter similar to claim 1 and are rejected similarly.
The dependent claims are rejected as they depend on the claims above.


Response to Arguments
112
The claims are rejected as described above in the 112 section, mainly that the Specification does not show support for a creator (i.e., token circuitry of the electronic device) of the contract offer token verifying the contract offer token that the creator has created nor is there a specificity that the verifying authenticity of the contract offer token is performed by verifying the included location data from the first circuitry using the environment data accessed from the second circuitry nor is there a support for the creator sending the verified contract offer token to a different electronic device; that the Specification does not show how the location data as described in [0018], specifically GPS data, location coordinates, altitude or elevation data, bearing, route data, nearby points of interest, or any data indicative of a location of the electronic device are verified by an image of the device surroundings; and that the Specification does not disclose how does the token circuitry verify the one of GPS coordinate, altitude or elevation, bearing, or route data based on the image of the device surrounding.

101
The 101 rejections have been withdrawn in light of the claim amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020147607 A1 and US 20150006474 A1 disclose secured account folder which is protected by access rights or encryption and containing supporting documents/related documents;
US 20120198570 A1 discloses a technique in which a user to prove or validate his or her location by taking a photograph using a camera using a device of the user. The controlling application may compare the image to a database of known images to confirm the image was taken from a particular location or within range of a predetermined landmark, and thereby validate the user/device location based on the image;
US 20060018484 A1 discloses folders that stores related files and securing the folders by encrypting the folders;
US 20150112778 A1 discloses a method and apparatus for allowing an entity to limit number of offers generated during a specific time period for another entity;
US 20020010857 A1 discloses biometric verification technology used to authenticating offers, counteroffers, and acceptance in a contract negotiation;	
US 20140108054 A1 discloses econtract in which biometric signature is captured and recorded as signature used for authentication.
US 20110191232 A1 discloses limiting a bidder with maximum on the number of bids that the bidder may submit within a given time interval.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685